Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Reasons of Allowance
Claims 2-15, 17-20, 22 and 23 are allowed.
The closest prior art, Chang (US Patent #7,035,967), discloses “an interface configured to receive data; a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation; and a controller electrically connected to the nonvolatile memory and configured to: copy first data from a first block to a second block, the number of erase operations performed on the second block being larger than the number of erase operations performed on the first block”.
However, the prior art differs from the present invention because the prior art fails to disclose “an interface configured to receive data; a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation; and a controller electrically connected to the nonvolatile memory and configured to: copy first data from a first block to a second block, the number of erase operations performed on the second block being larger than the number of erase operations performed on the first block; and when the copying is not performed, write second data to a third block, the second data being data that is received through the interface and has not been stored in the nonvolatile memory”.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 2 identifies the distinct features “an interface configured to receive data; a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for ", which are not taught or suggested by the prior art of records. 
Independent Claim 10 identifies the distinct features “a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation; and a controller electrically connected to the nonvolatile memory and configured to, upon determining that the number of erase operations performed on a first block is larger than a first threshold, copy first data from a second block to a third block, the number of erase operations performed on the third block being larger than the number of erase operations performed on the second block", which are not taught or suggested by the prior art of records. 
Independent Claim 17 identifies the distinct features “an interface configured to receive data; a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation, the plurality of blocks including a plurality of first blocks, the plurality of first blocks including at least a second block, no valid data being stored in each of the plurality of first blocks, the valid data being data which is stored in a block and of which a logical address designated by a host is managed in the memory system to be associated with an identifier of the block; and a controller electrically connected to the nonvolatile memory and configured to write first data to the second block, the first data being data that is received through the interface and has not been stored in the nonvolatile memory, wherein the number of erase operations performed on the second block is ", which are not taught or suggested by the prior art of records. 
Claims 2-15, 17-20, 22 and 23 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 2-15, 17-20, 22 and 23 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/YONG J CHOE/Primary Examiner, Art Unit 2135